Citation Nr: 0942692	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to July 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) and two Board remands.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The evidence of record demonstrates that a low back disorder 
is not related to active duty service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for a low back disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to the initial 
adjudication of the Veteran's claim, June 2003 and March 2004 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the 


letters did not notify the Veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the Veteran because the preponderance of the evidence is 
against service connection for a low back disorder; thus, an 
effective date and a disability evaluation will not be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's VA medical treatment records and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The National Personnel 
Records Center (NPRC) indicated in June 2003 that the 
Veteran's service treatment records were not obtainable and 
were presumed destroyed in a 1973 fire.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Veteran was provided with a 
VA examination in June 2008 with regard to his claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  Although the June 
2008 VA examination did not provide a definitive medical 
opinion as to the etiology of the Veteran's low back 
disorder, the VA examiner amended her opinion in April 2009 
and provided the requested opinion.  The Board finds that the 
June 2008 VA examination and the April 2009 VA opinion are 
more than adequate, as they were based on a review of the 
Veteran's claims file, an interview with the Veteran, and a 
physical examination of the Veteran.  Also, the April 2009 
opinion provided supporting rationale for the conclusion that 
the Veteran's low back disorder was not related to service.  
38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
arthritis may be presumed to have been incurred during 
service if it first became manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran claims that he injured his low back in service.  
In a December 2002 statement, the Veteran stated that he 
injured his low back while in combat in Italy during service 
in the winter of 1945.  He explained that he had to carry a 
heavy load of equipment, and that the weight on his back felt 
like it could buckle his knees.  He noted that he 
occasionally slipped and fell, and that it took two men to 
raise him back to his feet.  He reported that he had low back 
pains on and off since service discharge.  In a June 2008 
statement, the Veteran reported that he jumped off of a 15-
foot bank of a creek bed to avoid being captured during 
combat in service.  He noted that he had full military 
equipment on when he jumped, including a M1 rifle, two 
bandoleers of 30-caliber ammunition, one belt of ammunition, 
bed rolls, and a steel helmet.  He stated that the weight of 
the equipment and the round rocks at the 


bottom of the creek bruised him badly, but that he did not 
seek medical treatment because he was in the field.

As previously explained, the Veteran's service treatment 
records are presumed destroyed by a 1973 fire.  In addition, 
the June 2003 response from the NPRC reflects that there were 
no Surgeon General reports pertaining to the Veteran during 
the pertinent time period.  The Veteran's service personnel 
records reflect that he was awarded the Combat Infantryman 
Badge.

Private medical treatment records from B.W., M.D. from 
October 1995 through August 2000 reflect that the Veteran 
first complained of low back pain in June 2000.  He reported 
that, while fishing that morning, he pulled something in his 
lower back when he pulled the anchor.  He noted some minor 
discomfort in the past, but nothing to that degree.  The pain 
was centered in the right lumbosacral area, without radiation 
to the legs.  X-rays of the lumbar spine revealed a straight 
lumbar spine consistent with spasm.  There was no clear 
destructive disease and no evidence of collapsed vertebrae or 
avulsion of transverse processes.  The diagnosis was acute 
lumbosacral strain.  Additional treatment records from June 
2000 note that the Veteran reported that his back pain was 
improved, but reveal his complaints of leg pain.  In June 
2000, the Veteran underwent a magnetic resonance imaging scan 
of the lumbar spine which showed a lateral herniated nucleus 
pulposus suggested at L4-L5 on the right side encroaching 
upon the right neural foramen.  An August 2000 treatment 
record notes the Veteran's complaints of right lower 
extremity pain extending from the lumbosacral junction 
through the thigh and into the calf.  There was also pain on 
both sides at 70 degrees with straight leg raising.  An 
electromyography of the right lower extremity was within 
normal limits, with no evidence of significant right 
lumbosacral radiculopathy, plexopathy, entrapment neuropathy, 
or peripheral neuropathy.

VA treatment records from September 2002 through April 2003 
and private medical treatment records from M.G., M.D. from 
October 2001 are negative for any complaints of or treatment 
for a low back disorder.

In June 2008, the Veteran underwent a VA spine examination.  
The Veteran reported an onset of low back pain prior to 
discharge from service.  He indicated that he injured his low 
back during service in 1945 while carrying ammunition and 
machine guns barrels on his back.  He stated that the pain 
was located in the low back and radiated across the right 
side of the back, across the hip, and down the front of the 
right leg.  He rated the pain as a 10 on a 1 to 10 scale, but 
noted that the pain was intermittent.  He stated that the 
pain was "very severe" and that he had to "crawl from the 
garage to inside [his] house" due to pain.  He denied 
weakness.  He reported that he took ibuprofen as needed for 
his pain.  He did not report any flare-ups, and there was no 
associated weight loss, fever, malaise, dizziness, visual 
disturbance, numbness, weakness, bladder complaints, bowel 
complaints, or erectile dysfunction.  He reported that he 
used a walker if pain was present, but did not use a brace.  
He stated that he could walk two miles when pain-free, and 
that he did not have unsteadiness or a history of falls.  The 
Veteran retired in 1982, and noted that he was afraid to lift 
any heavy object or twist his body when walking.  He reported 
that he did not do much physical activity, due in part to 
age, but that he still drove.  He denied any effect on 
eating, grooming, bathing, or dressing.

Physical examination revealed cranial nerves II through XII 
were grossly intact.  The Veteran ambulated without 
assistance or difficulty with tandem gait.  His skin was warm 
and dry, with good color and turgor.  Examination of the 
spine revealed no lordosis, kyphosis, or scoliosis.  The 
musculature of the back was normal, with no evidence of 
postural abnormalities or ankylosis.  There was no evidence 
of erythema, edema, or spasms.  There was mild pain with 
palpation of the lumbosacral region in the L3-L4 area.  There 
was no muscle atrophy in the lower extremities, and lower 
extremity muscle strength was normal at 4/5, bilaterally.  
Range of motion revealed forward flexion to 65 degrees, with 
pain; extension to 30 degrees; left and right lateral flexion 
to 20 degrees, with pain; and left and right lateral rotation 
to 30 degrees, with pain on the left.  Repetitive range of 
motion exercises did not produce any additional limitation of 
range of motion or additional pain.  Straight leg raises were 
negative, bilaterally.  Patellar and Achilles deep tendon 
reflexes were normal at 2+/4 and equal, bilaterally.  Lower 
extremity 


sensation was intact with minimal decrease in sensation 
across the top of both feet, tested by monofilament.  
Dorsalis pedis and posterior tibial pulses were 2+/4 and 
equal, bilaterally.  An x-ray of the lumbosacral spine showed 
minimal disc space narrowings.  The diagnosis was 
degenerative joint disease of the lumbosacral spine at L3-L4-
L5-S1.  After reviewing the Veteran's claims file, 
interviewing the Veteran, and conducting a physical 
examination, the VA examiner concluded that she "would have 
to resort to mere speculation as to whether any low back 
disorder found is related to this veteran's military service 
because there are no medical service records for review."  

In April 2009, the VA examiner provided an addendum to the VA 
examination report.  The VA examiner opined that the 
Veteran's low back disorder was "less likely as not caused 
by or the result of incidents of carrying heaving equipment 
and/or a jump from a 15 foot bank over 50 years ago."  In 
support of her opinion, the VA examiner explained that if the 
Veteran had signs of a chronic low back injury, "there 
should be some type of medical documentation during the 56 
years between discharge from the service and his request for 
evaluation for low back pain as a service connected problem, 
submitted in 2002."  She further noted that the medical 
documentation of record "did not address any low back 
problems that related to a service connected injury, accident 
or incident that [occurred] over 50 [years] ago."  She noted 
that, in reference to the Veteran's statements, "it is 
possible to develop back problems, however, symptoms would 
have been present and reported before 2002."

The Board finds that the evidence of record does not support 
a finding of service connection for a low back disorder.  The 
evidence of record reflects diagnoses of acute lumbosacral 
strain and degenerative joint disease of the lumbosacral 
spine.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. 
Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  The Veteran's service personnel records 
reveal that he had combat service, as he was awarded the 
Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(b) (West 
2002) (noting that for combat veterans, VA accepts 
satisfactory lay 


evidence of service incurrence if consistent with service 
circumstances and conditions).  The Veteran submitted 
statements contending that he injured his back during service 
as a result of carrying heavy equipment and after a 15-foot 
jump with heavy equipment on his back.  Because the Veteran 
had combat service and the evidence of record is consistent 
with his statements, his lay statements are accepted as 
satisfactory evidence of inservice low back injuries.

However, there is no competent and probative evidence that 
the Veteran's current low back disorder is related to his 
military service.  See Hickson, 12 Vet. App. at 253.  After 
initially concluding that an opinion as to the etiology of 
the Veteran's low back disorder could not be provided because 
the Veteran's service treatment records were not available, 
the VA examiner subsequently opined that the Veteran's low 
back disorder was not related to his inservice low back 
injuries.  Thus, the only medical opinion of record states 
that the Veteran's current low back disorder is not related 
to his military service.  See Hickson, 12 Vet. App. at 253.  
The opinion was supported by rationale, and the VA examiner 
who provided the opinion reviewed the Veteran's claims file 
prior to preparing the opinion.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, there is no medical evidence of 
record linking the Veteran's low back disorder to service, 
despite his assertions that such a causal relationship 
exists.  This lack of cognizable evidence is particularly 
dispositive as the first medical evidence of record for this 
disorder is over 53 years after his period of service ended.  
See Mense v. Derwinski, 1 Vet. App. 354 (1991).  

The Veteran's statements are competent evidence that he 
incurred injuries to his back in service and as to what he 
observed, such as low back pain.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the Veteran 
is not competent to establish the medical etiology of his low 
back disorder.  Specifically, the Veteran does not have the 
required specialized medical training and expertise to 


provide a competent opinion that his currently diagnosed 
acute low back strain or degenerative joint disease of the 
lumbosacral spine are related to his inservice low back 
injuries.  Further, the VA examiner reviewed all the evidence 
of record, to include the Veteran's statements of continuity 
of symptomatology, and based on that review, the clinical 
findings of the examination, and the medical evidence of 
record, concluded that the Veteran's low back disorder was 
"less likely as not caused by or the result of incidents of 
carrying heavy equipment and/or a jump from a 15 foot bank 
over 50 years ago."  See Barr, 21 Vet. App. at 307 (noting 
that lay testimony is competent to establish observable 
symptomatology but not competent to establish medical 
etiology or render medical opinions).  

Moreover, the Veteran's statements regarding the continuity 
of his low back symptomatology since service discharge are 
inconsistent with the other evidence of record.  The Veteran 
first complained of low back pain in June 2000 after injuring 
his low back while fishing.  At that time, he did not report 
a history of low back pain since service discharge.  The 
Veteran did not report a history of low back pain since 
service discharge until he filed his claim in December 2002.  
Thus, as there is a lack of contemporaneous medical evidence 
showing complaints of low back pain prior to June 2000 when 
the Veteran reported that he injured his low back while 
fishing.  See Buchanan, 451 F.3d 1331, 1336-37 (2006) (noting 
that the Board must determine whether lay evidence is 
credible due to possible bias, conflicting statements, and 
the lack of contemporaneous medical evidence); see also 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Accordingly, as there is no competent and 
probative evidence that the Veteran's low back disorder is 
related to his inservice low back injury, service connection 
for a low back disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's 


claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


